DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN 109646830).
As per claim 1, Hu discloses a method for providing scene response content to be performed by a control center server that monitors a living safety situation, comprising: 
receiving situation information about a target area from an loT sensor installed in the target area and an image of the target area from an HMD device deployed to the target area (page 3, line 7-8); 
inputting the image and the situation information into a scenario model previously trained on a method for responding to the living safety situation and analyzing an emergency situation of the living safety situation in the target area (page 2, line 27-41); 
creating scene response content which guides a response plan to the analyzed emergency situation by integrating geographical information about the structure of the target area, the image and the situation information (page 3, line 20-30); and
 transmitting the created scene response content to the HMD device (page 2, line 48-50).  
As per claim 6, Hu demonstrated all the elements as disclosed in claim 1, and further discloses wherein the creating the scene response content includes: 
creating content in which an area where the emergency situation happens is displayed to be distinguished on a display of the HMD device (page 4, line 4-7 where “For the best route, using the AR technology combined with micro-computer BIM data reserved in the optimal escaping path marked in the BIM model building and display before escaping through the AR glasses, auxiliary sign in the corresponding augmented reality effect index, and fast guiding escape.”)  

As per claim 7, Hu demonstrated all the elements as disclosed in claim 1, and further discloses wherein the creating the scene response content includes: 
creating content in which the direction of an area where the emergency situation happens is displayed on a display of the HMD device (page 4, line 50- page 5, line 2 where “micro-computer also can make these parameters into the Revit platform with the BIM model of the optimized by including in the Dijkstra algorithm of the MATLAB software, calculating the best escape path, and back to the Revit platform in the BIM model shown. the BIM2AR plug-in to the BIM model converted into AR model derived through the AR glasses 2, the visualization of the model presented in survivors. meanwhile, it uses the World Wikitude Browser to the best escape route to display through the AR glasses 2 to escape the sign to guide survivors to evacuate rapidly.”)
As per claim 10, Hu demonstrated all the elements as disclosed in claim 1, and further discloses wherein the receiving the situation information about the target area includes:
 receiving the situation information from an ad-hoc network group formed adjacent to the HMD device equipped with a gateway (page 3, line 36-48 where the Multiple Bluetooth/ZigBee combined communication is an ad-hoc network which is formed adjacent to the HMD device).  
As per claim 11, Hu demonstrated all the elements as disclosed in claim 10, and further discloses wherein the receiving the situation information about the target area further includes: 
receiving updated situation information from the ad-hoc network group that was formed adjacent to the HMD device and then reformed as the HMD device moves (page 4, line 4-7 where “real-time updating of people quantity data to obtain the real-time optimal escape path. For the best route, using the AR technology combined with micro-computer BIM data reserved in the optimal escaping path marked in the BIM model building and display before escaping through the AR glasses, auxiliary sign in the corresponding augmented reality effect index, and fast guiding escape.”)  
As per claim 12, Hu discloses a control center server, comprising: 
a processor (Figure 1, page 4, line 17); 
a network interface (page 4, line 20-27); 
26a memory that is implemented by the processor and loaded with a computer program (page 4, line 17 where the micro-computer has memory); and 
a storage that stores the computer program, wherein the computer program includes instructions with limitations similar to claim 1, therefore is similarly rejected as claim 1.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (KR 20160104953).
As per claim 13, Cheon discloses a method for outputting scene response content to be performed by an HMD device, comprising: 
transmitting an image of a target area where an emergency situation happens to a control center server that monitors the target area (page 9, line18-23 where the image of the disaster area is captured); 
receiving scene response content which guides a response plan to the emergency situation and is created by using geographical information about the image, the situation information and the structure of the target area (page 9, line 24- page 10, line 16 where the captured image is compared to the stored image to generate an evacuation plan); and 
displaying the received scene response content (Figure 9; page 9, line 40-45).  
As per claim 14, Cheon demonstrated all the elements as disclosed in claim 13, and further discloses displaying an optimal route for evacuation from the emergency situation in the target area based on location information and the geographical information about the structure of the target area. (page 10, line 1-16 where “The evacuation information searching unit 354 according to another embodiment of the present invention can search for the optimal evacuation information in the area in which the emergency situation has occurred and can control so that the retrieved optimal evacuation information is outputted in the area where the emergency situation occurs … it is possible to detect a site where one or more emergency situations such as fire, flood, snowfall, collapse, etc. have occurred. The evacuation information retrieval unit 354 retrieves the location information of at least one emergency occurrence site and the location information of the current mode change robot 1 in the detected emergency occurrence area through the communication unit 100, Not shown). The evacuation information retrieval unit 354 retrieves the evacuation information from the external server (not shown) in the emergency occurrence area and the optimal evacuation route detected in consideration of the location information of the current mode change robot 1 and the current evacuation site It is possible to receive optimal evacuation information including information. The evacuation information searching unit 354 can output the received optimal evacuation information to the area where the emergency situation occurred.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 109646830) as applied to claim 1 above, and further in view of Cheon et al. (KR 20160104953).
As per claim 2, Hu demonstrated all the elements as disclosed in Claim 1.
It is noted Hu does not explicitly teach
detecting the emergency situation based on the result of comparing the image and the situation information with emergency situations learned by the scenario model and analyzing an optimal response plan for the detected emergency situation by using result data about each response plan learned by the scenario model. However, this is known in the art as taught by Cheon et al., hereinafter Cheon. Cheon discloses a security mode changing operation in which environmental images are compared to determine if it is in a disaster situation (page 12, line 14-20).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Cheon into Hu because Hu discloses a disaster response method and Cheon discloses the disaster scenario could be evaluated through image comparison for the purpose of quickly access a situation.
As per claim 3, Hu and Cheon demonstrated all the elements as disclosed in claim 2, and Hu further discloses wherein the analyzing the optimal response plan includes: 
monitoring the target area by using situation information received from the loT sensor and including at least one of the temperature, humidity, illumination, motion, smoke, gas and vibration levels of the target area (page 3, line 7-8 where the sensor could be a smoke sensor, a temperature sensor, an air sensor and an image sensor).  
As per claim 4, Hu and Cheon demonstrated all the elements as disclosed in claim 2, and Hu further discloses wherein the analyzing the optimal response plan includes: 
determining an optimal route for evacuation from the emergency situation in the target area based on the location of the HMD device and the geographical information about the structure of the target area (page 3, line 21-30 where “real-time monitoring the position and speed of the escaper with the locating module by the locating base station, the escaper can real time sharing data or obtaining data, from a data transmission base station through the augmented reality technology, real-time display on the AR glasses, so as to find the most suitable escape path.)  
As per claim 5, Hu and Cheon demonstrated all the elements as disclosed in claim 4, and Hu further discloses wherein the determining the optimal route for evacuation from the emergency situation in the target area includes:
 renewing the optimal route that is determined by updating the emergency situation with the image and the situation information in real time (page 4, line 3-4 where “when the fire spread smoke, temperature, barometric pressure, real-time updating of people quantity data to obtain the real-time optimal escape path.)  

 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 109646830) as applied to claim 1 above, and further in view of Nguyen et al. (US 2018/0129276).
As per claim 8, Hu demonstrated all the elements as disclosed in claim 1.
It is noted Hu does not explicitly teach
25if it is determined that the structure of the target area is not visible due to the emergency situation as the result of analyzing the image taken by the HMD device, creating VR content and AR content that enable the HMD device to distinguish the structure of the target area by using the geographical information about the structure of the target area. However, this is known in the art as taught by Nguyen et al., hereinafter Nguyen. Nguyen discloses an information management component of an augmented reality device that can monitor and detect user activities and conditions and “can facilitate presenting, via the display screen of the interface component 106, the layout, travel route, and/or travel guide to the user, wherein the layout, travel route, and/or travel guide can be or can appear to be overlaid on the user's field of view as the user views the area”, if there is restricted visibility in the area, for example, from smoke or loss of light or power ([0288]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Nguyen into Hu because Hu discloses a disaster response method and Nguyen discloses augmented reality information could be overlaid on the display in a blocked real scene for the purpose maintaining situation awareness.
As per claim 9, Hu demonstrated all the elements as disclosed in claim 1.
It is noted Hu does not explicitly teach
if it is determined that the structure of the target area is visible in the presence of the emergency situation as the result of analyzing the image taken by the HMD device, creating AR content in which information that guides decision-making about the emergency situation is displayed to overlap on the structure of the target area. However, this is known in the art as taught by Nguyen. Nguyen discloses an augmented display based at least in part on the results of the analysis of the sensor data and/or the other data, generates a layout of the area, including the objects and other features of the area, and the relative and respective locations of the objects and other features in the area to each other, and/or including the one or more hazardous conditions (if any) and their respective locations in the area, and/or can generate a travel route or travel guide (comprising the layout of the area) that can provide travel-related guidance (e.g., directions, such as GPS-type directions) to the user that can enable the user to safely enter, navigate through, and/or exit the area, which may contain one or more hazardous conditions, in addition to the hazards or potential hazards a user may face from the objects or other features of the area as the user navigates through the area. The layout, travel route, and/or travel guide also can include a current location of the user relative to the respective locations of the objects, features, and/or hazardous conditions in the area ([0287]).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Nguyen into Hu because Hu discloses a disaster response method and Nguyen discloses augmented reality information could be overlaid on the display in a blocked real scene for the purpose maintaining situation awareness.

 Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (KR 20160104953) as applied to claim 13 above, and further in view of Nguyen et al. (US 2018/0129276).
As per claim 15, Cheon demonstrated all the elements as disclosed in claim 13.
It is noted Cheon does not explicitly teach
25if it is determined that the structure of the target area is not visible due to the emergency situation as the result of analyzing the image taken by the HMD device, creating VR content and AR content that enable the HMD device to distinguish the structure of the target area by using the geographical information about the structure of the target area. However, this is known in the art as taught by Nguyen et al., hereinafter Nguyen. Nguyen discloses an information management component of an augmented reality device that can monitor and detect user activities and conditions and “can facilitate presenting, via the display screen of the interface component 106, the layout, travel route, and/or travel guide to the user, wherein the layout, travel route, and/or travel guide can be or can appear to be overlaid on the user's field of view as the user views the area”, if there is restricted visibility in the area, for example, from smoke or loss of light or power ([0288]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Nguyen into Cheon because Cheon discloses a disaster response method and Nguyen discloses augmented reality information could be overlaid on the display in a blocked real scene for the purpose maintaining situation awareness.
As per claim 16, Cheon demonstrated all the elements as disclosed in claim 13. 
It is noted Cheon does not explicitly teach
if it is determined that the structure of the target area included in the scene response content is visible in the presence of the emergency situation, displaying AR content in which information that guides decision-making about the emergency situation is output to overlap on the structure of the target area.  However, this is known in the art as taught by Nguyen. Nguyen discloses an augmented display based at least in part on the results of the analysis of the sensor data and/or the other data, generates a layout of the area, including the objects and other features of the area, and the relative and respective locations of the objects and other features in the area to each other, and/or including the one or more hazardous conditions (if any) and their respective locations in the area, and/or can generate a travel route or travel guide (comprising the layout of the area) that can provide travel-related guidance (e.g., directions, such as GPS-type directions) to the user that can enable the user to safely enter, navigate through, and/or exit the area, which may contain one or more hazardous conditions, in addition to the hazards or potential hazards a user may face from the objects or other features of the area as the user navigates through the area. The layout, travel route, and/or travel guide also can include a current location of the user relative to the respective locations of the objects, features, and/or hazardous conditions in the area ([0287]).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Nguyen into Cheon because Cheon discloses a disaster response method and Nguyen discloses augmented reality information could be overlaid on the display in a blocked real scene for the purpose maintaining situation awareness.

 Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (KR 20160104953) as applied to claim 13 above, and further in view of Hu et al. (CN 109646830).
As per claim 17, Cheon demonstrated all the elements as disclosed in claim 13, and further discloses transmitting the collected situation information to the control center server (page 9, line18-23 where the image of the disaster area is captured).
It is noted Cheon does not explicitly teach 
forming an ad-hoc network group with an loT sensor or another HMD device adjacent to the HMD device within a predetermined range by using a gateway installed in the HMD device; and collecting situation information about the target area from the loT sensor or the HMD device within the network group. However, this is known in the art as taught by Hu. Hu discloses a disaster response method in which “Zigbee multi-protocol dynamic scheduling data transmission scheme, has low power consumption, low complexity, fast large-range coverage, so it not only can realize information collecting function of the normal sensor, and transmitting the Bluetooth network transmitting a message or file, can well realize fast data information in the fire. stable transmission. In addition, the data transmission speed of the Zigbee limited only for simply transmitting data. each layer of the building provided enough data transmission in the base station, base station comprises a Zigbee wireless serial port transceiver module, used for receiving the floor each sensor collected data, while accessing the Bluetooth communication module, adapted to perform scheduling on two modules of different protocol from a plurality of dynamic protocol. via Bluetooth, network data transmission station in the floor, the floor sensor data received via the Bluetooth network sharing, through the Bluetooth module and then transmitted to each survivor of wearing the first communication module in the device” (page 3, line 38-48 where the Multiple Bluetooth/ZigBee combined communication is an ad-hoc network which is formed adjacent to the HMD device).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Hu into Cheon because Cheon discloses a disaster response method and Hu discloses an ad hoc network could be formed for the purpose maintaining situation awareness.
As per claim18, Cheon and Hu demonstrated all the elements as disclosed in claim 17, and Hu further discloses 28wherein the forming the ad-hoc network group includes: 
reforming the ad-hoc network group as the loT sensor or the HMD device adjacent to the HMD device within the predetermined range changes by movement (page 4, line 4-7 where the data is updated real-time; since the Zigbee is an ad-hoc network, movements of the user inherently causing reformatting the network group).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Hu into Cheon because Cheon discloses a disaster response method and Hu discloses an ad hoc network could be formed for the purpose maintaining situation awareness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        September 30, 2022